DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-27 have been considered but are moot because the rejections have been withdrawn in light of the amendments to the claims.

Allowable Subject Matter
Claims 8-27 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Kaneko and Patel do not teach the amended limitations. Specifically, none of the cited prior art teaches that the second trained source conversion model converts the first converted target voice into a second converted source voice, while the source conversion model converts the first converted target voice to a first converted source voice. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations found in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 8-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a),(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Kaneko and Patel do not teach the amended limitations. Specifically, none of the cited prior art teaches that the second trained source conversion model converts the first converted target voice into a second converted source voice, while the source conversion model converts the first converted target voice to a first converted source voice. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations found in the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0225383 A1 para [0182] teaches performing voice quality conversion using adversarial training.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658